FILED
                             NOT FOR PUBLICATION                            JUN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

RICHARD KLEINHAMMER,                             No. 09-55296

               Plaintiff - Appellant,            D.C. No. 8:06-cv-00798-JFW-JTL
  v.

CITY OF PASO ROBLES; et al.,                     MEMORANDUM *

               Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Richard Kleinhammer, a former California state prisoner, appeals pro se

from the district court’s summary judgment in his 42 U.S.C. § 1983 and inverse

condemnation action alleging that the defendants improperly denied sewer service

to his property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly,
Kleinhammer’s request for oral argument is denied.

                                                                                 09-55296
a district court’s decision on equitable tolling where, as here, the facts are

undisputed. Santa Maria v. Pac. Bell, 202 F.3d 1170, 1175-76 (9th Cir. 2000).

We affirm.

      The district court properly granted summary judgment for defendants.

Kleinhammer failed to raise a genuine issue of material fact as to whether or not

defendants had notice that he intended to pursue his claims and whether or not his

conduct was reasonable during the applicable period. See Fink v. Shedler, 192

F.3d 911, 916 (9th Cir. 1999) (“Under California law, a plaintiff must meet three

conditions to equitably toll a statute of limitations: (1) defendant must have had

timely notice of the claim; (2) defendant must not be prejudiced by being required

to defend the otherwise barred claim; and (3) plaintiff’s conduct must have been

reasonable and in good faith.” ) (citation and internal quotation marks omitted); see

also Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir. 1993) (the burden to plead

facts which would give rise to equitable tolling falls upon the plaintiff); Moreland

v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 374 (9th Cir. 1998) (on summary

judgment plaintiff bears burden of presenting evidence to support complaint’s

allegations).

      Kleinhammer’s remaining contentions are unpersuasive.

      AFFIRMED.


                                            2                                    09-55296